PER CURIAM.
James William Hayes appeals the summary denial of his motion to correct sentence. We reverse.
The motion claims a violation of Poore v. State, 531 So.2d 161 (Fla.1988), allegedly occurring when Hayes was sentenced in 1988 for violation of probation. Specifically, Hayes alleges that he was serving, prior to that time, a “true” split sentence, and that the trial court, when revoking the probationary portion of that sentence, exceeded the cap imposed by Poore by giving Hayes a new prison sentence longer than the suspended portion of the previous sentence.
The trial court’s order states that Hayes did not receive a “true” split sentence. Unfortunately, the order is not accompanied by attachments from the record which document this finding. Accordingly, we remand this case for further proceedings. If the records in this case conclusively demonstrate that Hayes’s present sentence does not violate Poore, the trial court may again deny the motion, but should attach to its order the supporting documentation. Otherwise it may be necessary to resentence Hayes.
Reversed.
HALL, A.C.J., and THREADGILL and ALTENBERND, JJ., concur.